Exhibit 10.22

 

Middlebury Securities LLC

1120 Avenue of the Americas

Suite 4000

New York, NY 10036

 

 

                August 7, 2009 AmiWorld, Inc.

60 East 42nd Street, Suite 1225

New York, NY 10165 Attention:        Mr. Mamoru Saito

Chairman of the Board of Directors and Chief Executive Officer

 

Gentlemen:

 

          We are pleased to set forth the terms of the retention ofMiddlebury
Securities LLC (“Middlebury”) by AmiWorld, Inc. (collectively with its
subsidiaries, the “Company”).

 

          1.       Middlebury will assist the Company as the Company’s financial
advisor in connection with the following proposed activities:

 

 

(a)

assist the Company in seeking sources of capital and structuring private
offerings of securities of the Company solely to a limited number of accredited
investors, as that term is defined in Rule 501(a) of Regulation D (“Accredited
Investors”) promulgated under the Securities Act of 1933, as amended (the
“Act”), which capital is currently contemplated to be in the form of $15 million
in indebtedness and $10 million in equity (as used herein, the term “equity”
shall include convertible debt);

 

 

(b)

assist the Company in structuring transactions as a result of which related
companies which are not included in the Company’s consolidated financial
reporting group would be included in such group; and

 

 

(c)

otherwise assist the Company with advancing its business objectives, including
analyzing the Company’s business and revenue models and capital structure, and
identifying strategic partners.

 

          2.       In connection with Middlebury’s role as the Company’s
financial advisor, Middlebury will familiarize itself with the business,
operations, properties, financial condition, and prospects of the Company.
Middlebury would expect its services to include such additional

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

financial advisory and related services as may be mutually agreed upon by
Middlebury and the Company. The retention by the Company of Middlebury as
financial advisory as heretofore described shall be for a period of one year
from the date hereof. Not later than August 28, 2009, Middlebury shall deliver
to the Company a term sheet setting forth the material terms of a proposed $25
million financing transaction which includes at least $10 million in equity (the
“Term Sheet”).           3.       In connection with Middlebury’s activities on
the Company’s behalf, the Company will cooperate with Middlebury and will
furnish Middlebury with all information and data concerning the Company (the
“Information”) which Middlebury deems appropriate and will provide Middlebury
with access to the Company’s officers, directors, employees, independent
accountants, and legal counsel. The Company represents and warrants that all
Information made available to Middlebury by the Company will, at all times
during the period of engagement of Middlebury hereunder, to the best of its
knowledge, be complete and correct in all material respects and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances under which such
statements are made. The Company further represents and warrants that any
projections provided by it to Middlebury will have been prepared in good faith
and will be based upon assumptions which, in light of the circumstances under
which they are made, are reasonable. The Company acknowledges and agrees that,
in rendering its services hereunder, Middlebury will be using and relying on
certain Information without independent verification thereof by Middlebury or
independent appraisal by Middlebury of any of the Company’s assets. Middlebury
does not assume responsibility for any information regarding the Company. Any
advice rendered by Middlebury pursuant to this Agreement may not be disclosed
publicly without our prior written consent.

 

          4.       In consideration of its services pursuant to this Agreement,
Middlebury shall be entitled to receive, and the Company agrees to pay
Middlebury, the following compensation:

 

 

(a)

A consulting fee of $25,000, of which $10,000 shall be payable upon signing of
this letter, $10,000 shall be payable upon opening an escrow account to accept
subscriptions for Company securities in a private placement on substantially the
terms set forth in the Term Sheet, and $5,000 shall be payable upon the closing
of a private placement on substantially the terms set forth in the final Term
Sheet resulting in gross proceeds to the Company of at least $5 million. All
such placement agent fees are due and payable in cash by wire transfer in
immediately available funds at the closing of each private placement.

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

 

(b)

A placement agent fee as follows: cash in an amount equal to 8% of the gross
proceeds of any investment in the form of equity securities of the Company and
2.5% of the gross proceeds of any investment in the Company made in the form of
indebtedness, made by any Introduced Entity (as hereinafter defined) during the
term hereof or within one year thereafter.

 

 

(c)

Warrants to acquire shares of common stock of the Company (the “Common Stock”)
representing 8% of the shares of Common Stock issuable to Introduced Entities as
a result of any investment by such Introduced Entity in the Company and 4% of
the dollar amount of the indebtedness provided by Introduced Entities. Such
warrants shall be exercisable at a price per share equal to the purchase price
paid by Introduced Entities (or the conversion price in the case of convertible
debt or equity securities, or the volume weighted average price of the Common
Stock during the 30 day period preceding the closing in the case of
indebtedness) and shall be exercisable for a period of seven years. In addition,
such warrants shall be exercisable on a cashless basis. Such warrants shall also
provide for adjustment of the exercise price thereof and the number of shares of
Common Stock issuable upon the exercise thereof in the event of: (i) the
declaration of dividends on the outstanding Common Stock payable in shares of
its capital stock; (ii) subdivision of the outstanding Common Stock; (iii)
combination of the outstanding Common Stock into a smaller number of shares; or
(iv) issuance of any shares of its capital stock by reclassification of the
Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation). For
a period of one year following the date of the issuance of any such warrants,
the holders of such warrants shall be entitled to unlimited piggy-back
registrations, provided, that the holder shall have no registration rights in
connection with, or as a result of, any public offering by the Company of
securities for its own account, and provided further, that such registration
rights shall cease at such time as the holder of any securities issued upon the
exercise of such warrants shall be entitled to sell such securities without
restriction pursuant to paragraph (b)(i) of Rule 144 under the Securities Act of
1933, as amended.

 

          The Company understands that Middlebury intends to introduce the
Company to entities (“Introduced Entities”) which may participate in proposed
transactions. In order to do so, Middlebury shall present the name of
prospective Introduced Entities (“Prospective Introduced Entities”) to the
Company in writing (an “Introduction Preclearance Notice”). The Company may
inform Middlebury within three business days following the receipt of such
notice of any Prospective Introduced Entities to which it does not desire (for
any reason, in the sole discretion

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

of the Company) an introduction. Any Prospective Introduced Entity so identified
shall not be an Introduced Entity and Middlebury shall not contact them
regarding any transaction with the Company. In the event that the Company shall
not inform Middlebury within three business days following the receipt of such
Introduction Preclearance Notice of the identities of the Prospective Introduced
Entities named therein to which it shall not desire an introduction, Middlebury
shall resend the Introduction Preclearance Notice to the Company (the “Second
Introduction Preclearance Notice”). In the event that the Company shall not
inform Middlebury within two business days following the receipt of such Second
Introduction Preclearance Notice of the identities of the Prospective Introduced
Entities named therein to which it shall not desire an introduction, all
Prospective Introduced Entities identified therein shall be deemed to be
Introduced Entities. In the event that the Company identifies a Prospective
Introduced Entity to which it does not desire an introduction by Middlebury, the
Company must advise Middlebury of such decision and either identify the
Prospective Introduced Entity as a preexisting relationship or its desire not to
include the Prospective Introduced Entity as a prospective investor in its
offering, the decision of which is at the sole discretion of the Company.

 

          5.       In addition to the fees described in Paragraph 4 above, the
Company agrees to promptly reimburse Middlebury for expenses incurred in
connection with its retention hereunder when incurred or promptly thereafter,
provided that such expenses have been approved in advance in writing (which
shall include e mail) by the Company. In the event that Middlebury requires the
advice of independent counsel after the date hereof in the performance of
services on behalf of the Company, the Company agrees to reimburse Middlebury
for the reasonable costs of such services which shall not exceed $10,000 without
the prior written consent (which shall include e mail) of the Company.
Notwithstanding the foregoing, the Company hereby authorizes Middlebury to
engage a firm to provide a background check on the executive officers and
principal stockholders of Amiworld at the sole expense of Amiworld, which
expense shall not exceed $5,000.

 

          6.       The Parties agree to indemnify each other in accordance with
the indemnification provisions (the “Indemnification Provisions”) attached to
this Agreement as Annex A, which Indemnification Provisions are incorporated
herein and made a part hereof.

 

          7.       Provided that Middlebury has raised at least $25 million of
financing for the Company on substantially the terms set forth in the final Term
Sheet within one hundred twenty (120) days of the date hereof, for the one-year
period commencing on the date hereof, the Company will grant to Middlebury a
right of first refusal (on terms at least as favorable as can be obtained from
other sources) to serve as placement agent for the Company to raise additional
equity or unsecured debt financing on behalf of the Company in the United States
of America, the United Kingdom or Continental Europe (collectively, the “Covered
Area”). Middlebury will

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

advise the Company promptly, but in no event later than 10 days following the
submission to Middlebury in writing of any such proposed transaction(s), of
Middlebury’s election to exercise said right. If any such proposal is not
accepted by Middlebury, but later modified, the Company will re-submit such
proposal to Middlebury. Should Middlebury elect, at any time, not to exercise
said right this will not affect such rights with respect to future financings.
In the event that Company obtains a proposal from a nationally recognized
investment banking firm to serve as placement agent for the Company in a future
financing, Middlebury shall waive any and all rights it has under this Section 7
in exchange for serving as a selling agent or sub agent for at least 20% of the
securities to be offered and sold in such offering. Notwithstanding the
foregoing, the Company shall be entitled to pursue private and public financing
from commercial banks, through issuance of shares on stock exchanges in Bermuda,
Colombia, and Panama, from investors outside of the Covered Area, and from
existing stockholders of the Company, without providing Middlebury a right of
first refusal under this Section 7.

 

 

8.

Middlebury represents, warrants and covenants to the Company that:

 

 

(a)

it has not taken, and agrees that it will not take, any action, directly or
indirectly, so as to cause any private placement of Company securities to fail
to be entitled to rely upon the exemption from registration afforded by Section
4(2) of the Act and/or Regulation D promulgated thereunder or exemptions under
applicable state securities or “blue sky” laws. In effecting any private
placement, Middlebury shall comply in all material respects with applicable
provisions of the Act and any regulations thereunder and any applicable state
laws and requirements;

 

 

(b)

it has and will maintain all licenses and memberships required to perform its
obligations and services hereunder in accordance with applicable law;

 

 

(b)

it is in compliance and will comply with all applicable laws, rules and
regulations regarding its provision of services hereunder;

 

 

(c)

it has not and will not knowingly take any action, directly or indirectly that
would cause any private placement of Company securities to violate the
provisions of the Act, the Securities Exchange Act of 1934 (the “1934 Act”), the
respective rules and regulations promulgated thereunder or applicable “blue sky”
laws of any state or jurisdiction and it will, conduct any such private
placement in a manner prescribed by Rule 506 of Regulation D;

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

 

(d)

it is a member in good standing of the Financial Industry Regulatory Authority,
Inc. (“FINRA”), and is a broker-dealer registered as such under the 1934 Act and
under the securities laws of the states in which any Company securities will be
offered or sold by it unless an exemption for such state registration is
available;

 

 

(e)

it will review each and every agreement it obtains to purchase Company
securities, and use reasonable efforts to confirm that: (i) each purchaser is an
Accredited Investor, and (ii) each purchaser resides in a state in which the
Company and Middlebury is qualified to sell securities. Middlebury will not make
offers or sales of any Company securities in any jurisdiction in which the
Company securities being offered have not been qualified or registered, or are
not exempt from such qualification or registration;

 

 

(f)

it will not make any oral representations about the Company or any offering of
Company securities to prospective purchasers except for the information
contained within any offering materials and based upon information provided to
Middlebury by the Company; and

 

 

(g)

in connection with the performance of its obligations hereunder it may engage
the services of one or more broker dealers (“Additional Agents”) who are members
in good standing of FINRA and who are acceptable to the Company, and, as
compensation for their services, shall pay to such Additional Agents an amount
to be negotiated between Middlebury and such Additional Agents. Such amount will
be paid to the Additional Agents by Middlebury only out of the fees received by
Middlebury in respect of sales of Company securities described herein, and the
Company shall have no obligation to any Additional Agents respecting any such
payment.            

 

          9.       Middlebury shall treat confidentially any material nonpublic
information that is furnished to it (or to parties acting on behalf of
Middlebury) by or on behalf of the Company (the “Confidential Information”).
Middlebury agrees that it will use the Confidential Information only for the
purposes related to providing services under this Agreement, and that the
Information will be kept confidential by Middlebury and its partners, members,
managers, officers, directors, employees, agents, and other affiliates
(collectively, the “Affiliates”), and its attorneys and accountants
(collectively, the “Professionals”), and that Middlebury, such Affiliates, or
Professionals will not disclose the Confidential Information to any investor or
other person; provided, however, that the Information may be disclosed to (a)
Affiliates and

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

Professionals who need to know such Confidential Information for the purpose of
evaluating or providing services in connection with Middlebury’s provision of
services hereunder; provided such parties agree to be bound by this undertaking,
(b) to any federal or state regulatory agency and their employees, agents, and
attorneys (collectively, “Regulators”) for the purpose of making any filings
with Regulators if disclosure of such Information is required by law (provided
that Middlebury advises the Company in writing of the Information to be so
disclosed within a reasonable time prior to such filing), and (c) any other
person to which the Company consents in writing prior to any such disclosure.

 

          In the event that Middlebury is requested or required (by oral
questions, documents, subpoena, civil investigation, demand, interrogatories,
request for information, or other similar process) to disclose to any person or
entity any information supplied to it, its Affiliates, or its Professionals in
the course of their dealings with the Company or their respective
representatives, Middlebury agrees that it will provide the Company with prompt
notice of such request(s) within a reasonable time prior to such disclosure so
that the Company may seek an appropriate protective order and/or waiver of
compliance with the provisions of this Agreement. It is further agreed that, if
a protective order is not obtained, or a waiver is not granted hereunder, and
Middlebury is nonetheless, in the written opinion of counsel, compelled to
disclose information concerning the Company to any tribunal or else stand liable
for contempt or suffer the censure or penalty, Middlebury may disclose such
information to such tribunal without liability hereunder. Middlebury will
exercise its best efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information.

 

          10.     Either party hereto may terminate this Agreement at any time
upon 30 days’ prior written notice, without liability or continuing obligation,
except as set forth in the following sentence. Neither termination of this
Agreement nor completion of the assignment contemplated hereby shall affect: (i)
any compensation earned by Middlebury up to the date of termination or
completion, as the case may be; (ii) the reimbursement of expenses incurred by
Middlebury up to the date of termination or completion, as the case may be,
(iii) the provisions of Paragraphs 4 through 10 of this Agreement and (iv) the
Indemnification Provisions attached as Annex A hereto which are incorporated
herein, all of which shall remain operative and in full force and effect.

 

          11.     The validity and interpretation of this Agreement shall be
governed by the law of the State of New York applicable to agreements made and
to be fully performed therein. The parties hereto irrevocably submits to the
jurisdiction of any court of the State of New York or the United States District
Court for the Southern District of the State of New York for the purpose of any
suit, action, or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated hereby, which is brought by or against
any party hereto and (i) hereby

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

irrevocably agrees that all claims in respect of any such suit, action, or
proceeding may be heard and determined in any such court and (ii) to the extent
that any party has acquired, or hereafter may acquire, any immunity from
jurisdiction of any such court or from any legal process therein, such party
hereby waives, to the fullest extent permitted by law, such immunity. Each party
hereby waives, and agrees not to assert in any such suit, action, or proceeding,
in each case, to the fullest extent permitted by applicable law, any claim that
(a) such party is not personally subject to the jurisdiction of any such court,
(b) such party is immune from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution,
or otherwise) with respect to such party’s property or (c) any such suit,
action, or proceeding is brought in an inconvenient forum.

 

          12.     The benefits of this Agreement shall inure to the respective
successors and assigns of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.

 

          13.     For the convenience of the parties hereto, any number of
counterparts of this Agreement may be executed by the parties hereto and
delivered via facsimile. Each such counterpart shall be, and shall be deemed to
be, an original instrument, but all such counterparts taken together shall
constitute one and the same Agreement. This Agreement may not be modified or
amended except in writing signed by the parties hereto.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Middlebury Securities LLC

 

AmiWorld, Inc.

August 7, 2009

Page

 



 

            If the foregoing correctly sets forth our Agreement, please sign the
enclosed copy of this letter in the space provided and return it to us.

 

 

Very truly yours,

 

 

MIDDLEBURY SECURITIES LLC

 

 

 

By:_s/Gregory Osborn_________

                                                                                                 
Name: Gregory Osborn

 

Title:

 

Confirmed and Agreed to:

this _______ day of August, 2009

 

AMIWORLD, INC.

 

 

By:_s/Mamoru Saito__________________

 

Name:MamoruSaito

 

Title:CEO

 

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

Annex A

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

INDEMNIFICATION PROVISIONS

 

          The Company (as such term is defined in the Agreement (as such term is
defined below)) agrees to indemnify and hold harmless Middlebury against any and
all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, and disbursements (and any and all actions, suits,
proceedings, and investigations in respect thereof and any and all legal and
other costs, expenses, and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without limitation
the costs, expenses, and disbursements, as and when incurred, of investigating,
preparing, or defending any such action, suit, proceeding, or investigation
(whether or not in connection with litigation in which Middlebury is a party),
directly or indirectly, caused by, relating to, based upon, arising out of, or
in connection with Middlebury’s acting for the Company, including, without
limitation, any act or omission by Middlebury in connection with its acceptance
of or the performance or non-performance of its obligations under the letter
agreement dated August ___, 2009, between Middlebury and the Company, as it may
be amended from time to time (the “Agreement”); provided, however, such
indemnity agreement shall not apply to any portion of any such loss, claim,
damage, obligation, penalty, judgment, award, liability, cost, expense, or
disbursement to the extent that such loss, claim, damage, obligation, penalty,
judgment, award, liability, cost, expense, or disbursement arises out of or is
based upon (i) the willful misconduct or gross negligence of Middlebury, (ii) an
untrue statement or alleged untrue statement or omission or alleged omission of
material fact made in reliance upon and in conformity with information furnished
to the Company by Middlebury, any agent of Middlebury, or any person who
controls Middlebury for use in the preparation of any offering materials related
to the offer and sale of any Company securities, (iii) the offer or sale of
Company securities by Middlebury in a manner that fails to conform to the terms
of the offering materials related to the offer of such securities, (iv) the
violation by Middlebury of any Federal or applicable state securities laws in
connection with the offer or sale of Company securities, or (v) a breach by
Middlebury of any of the representations, warranties and covenants contained in
Paragraph 8 of the Agreement.

 

          These Indemnification Provisions shall be in addition to any liability
which the Company may otherwise have to Middlebury or the persons indemnified
below in this sentence and shall extend to the following: Middlebury, its
affiliated entities, directors, officers, employees, legal counsel, agents, and
controlling persons (within the meaning of the federal securities laws). All
references to Middlebury in these Indemnification Provisions shall be understood
to include any and all of the foregoing.

 

          Middlebury agrees to indemnify and hold harmless the Company, and its
affiliated entities, directors, officers, employees, legal counsel, agents and
controlling persons (within the meaning of the federal securities laws) against
any and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, and disbursements (and any and all actions, suits,
proceedings, and investigations in respect thereof and any and all legal and
other costs, expenses, and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise),

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

including, without limitation the costs, expenses, and disbursements, as and
when incurred, of investigating, preparing, or defending any such action, suit,
proceeding, or investigation (whether or not in connection with litigation in
which Middlebury is a party), directly or indirectly, caused by, relating to,
based upon, or arising out of (i) the willful misconduct or gross negligence of
Middlebury, (ii) an untrue statement or alleged untrue statement or omission or
alleged omission of material fact made in reliance upon and in conformity with
information furnished to the Company by Middlebury, any agent of Middlebury or
any person who controls Middlebury for use in the preparation of any offering
materials related to the offer and sale of any Company securities, (iii) the
offer or sale of Company securities by Middlebury in a manner that fails to
conform to the terms of the offering materials related to the offer of such
securities, (iv) the violation by Middlebury of any Federal or applicable state
securities laws in connection with the offer or sale of Company securities, or
(v) a breach by Middlebury of any of the representations, warranties and
covenants contained in Paragraph 8 of the Agreement.

 

          These Indemnification Provisions shall be in addition to any liability
which Middlebury may otherwise have to the Company, its affiliated entities,
directors, officers, employees, legal counsel, agents, independent brokers or
controlling persons (within the meaning of the federal securities laws).

 

          A Party seeking indemnification hereunder is hereinafter referred to
as an “Indemnified Party”. A Party against whom indemnification is sought
hereunder is hereinafter referred to as an “Indemnifying Party”.

 

          If any action, suit, proceeding, or investigation is commenced, as to
which a Party proposes to demand indemnification, it shall notify the
Indemnifying Party with reasonable promptness; provided, however, that any
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from its obligations hereunder unless and to the
extent that the Indemnifying Party is prejudiced by such failure. The
Indemnified Party shall have the right to retain counsel of its own choice to
represent it, and the Indemnifying Party shall pay the reasonable fees,
expenses, and disbursements of such counsel; and such counsel shall, to extent
consistent with its professional responsibilities, cooperate with the
Indemnifying Party and any counsel designated by the Indemnifying Party. The
Indemnifying Party shall be liable for any settlement of any claim against the
Indemnified Party made with the Indemnifying Party’s written consent, which
consent shall not be unreasonably withheld. The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned, delayed, or denied), settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise, or consent
includes, as an unconditional term thereof, the giving by the claimant to the
Indemnified Party of an unconditional release from all liability in respect of
such claim.

 

          In order to provide for just and equitable contribution, if a claim
for indemnification pursuant to these Indemnification Provisions is made, but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that

 

 

LV1 1085255v3 08/07/09

 

--------------------------------------------------------------------------------

such indemnification may not be enforced in such case, even though the express
provisions hereof provide for indemnification in such case, then the Company, on
the one hand, and Middlebury, on the other hand, shall contribute to the losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses, and disbursements to which the indemnified persons may be subject in
accordance with the relative benefits received by the Company, on the one hand,
and Middlebury, on the other hand, and also the relative fault of the Company,
on the one hand, and Middlebury on the other hand, in connection with the
statements, acts, or omissions which resulted in such losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses, or
disbursements and the relevant equitable considerations shall also be
considered. No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation. Notwithstanding the foregoing, Middlebury shall
not be obligated to contribute any amount hereunder that exceeds the amount of
fees previously received by Middlebury pursuant to the Agreement.

 

          Neither termination nor completion of the engagement of Middlebury
referred to above shall affect these Indemnification Provisions which shall then
remain operative and in full force and effect.

 

 

LV1 1085255v3 08/07/09

 

 